Citation Nr: 1626063	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  12-24 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1969 and from May 1969 to December 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The August 2011 rating decision denied service connection for bilateral hearing loss and tinnitus.  The March 2013 rating decision granted service connection for PTSD, which was then assigned an initial 10 percent rating, effective January 28, 2013. 

In an August 2013 Decision Review Officer (DRO) decision, the RO increased the Veteran's PTSD disability rating to 30 percent, effective January 28, 2013.  However, inasmuch as a higher rating is available for PTSD, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).    

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the Veteran submitted additional evidence-internet articles pertinent to his service connection claims for hearing loss and tinnitus-with a waiver of initial agency of original jurisdiction (AOJ) consideration of this evidence.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  The Board may properly consider such evidence.   

In addition, the record reveals an October 2012 increased rating claim for the Veteran's service-connected heart disease.  As this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).   

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.   The Veteran's bilateral hearing loss is etiologically related to noise exposure during military service. 
 
2.  The Veteran's tinnitus is due to noise exposure during military service.

3.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances in motivation and mood, impaired abstract thinking, chronic sleep impairment, depressed mood, and difficulty establishing and maintaining effective work and social relationships, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015). 
 
2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, for the entire appellate period, the criteria for a 50 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No notice or due process deficiencies have been alleged by the Veteran or his representative.  

II.  Service Connection Claims 

Applicable Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 111; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004);  see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Furthermore, although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of his in-service participation in the field artillery, which involved "conducting live fire daily and nightly" with howitzer units without the benefit of proper hearing protection.  See March 2011 Claim; February 2016 hearing.   

The Veteran contends that he developed tinnitus as a result of the in-service noise exposure described above.  He reports that since separation,  he has been experiencing constant ringing in his ears "for a long time.  See February 2016 hearing.  The Veteran has reported that his tinnitus began in service in 1971.  See August 2015 DBQ examination report. 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

In the present case, the Veteran's service treatment records do not reflect audiometric testing results indicating that the Veteran had hearing loss to an extent recognized as a disability for VA purposes.  There is no report of tinnitus in the service treatment records.

The Veteran's Form DD-214 lists his military occupation specialty (MOS) as a field artillery specialist and an intelligence specialist.  

Here, the Board finds the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  In addition, the Board notes that, in an August 2012 statement of the case, the RO conceded in-service noise exposure.  Thus, the Board also accepts the Veteran's assertions of in-service noise exposure while working as a field artillery operator as credible and consistent with the circumstances of his service, and finds that he was exposed to noise in service.  See 38 U.S.C.A. § 1154.

Next, the evidence of record, to include the February 2007 private audiometric report, August 2011 VA examination report, August 2015 DBQ report, and February 2016 private audiometric report, demonstrates a current diagnosis of bilateral hearing loss as defined by VA. See 38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

The Board finds that the medical evidence is in relative equipoise with respect to whether the Veteran's bilateral hearing loss is related to his in-service noise exposure.   

In an August 2011 VA examination report, the audiologist noted that the Veteran's September 1971 separation audiological test reveals normal hearing for both ears and that the Veteran denied occupational or recreational noise exposure after service.  The Veteran's report of working in "office type settings" was also noted.  The examiner noted the Veteran's report that his hearing loss began in service and the Veteran's report of current complaint of tinnitus, which began more than 20 years ago.  The audiologist then opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or result of military noise exposure "[d]ue to vet's documented normal hearing at the time of discharge."  In her opinion, however, the audiologist relied on lack of evidence in the Veteran's service treatment records and did not address the Veteran's reports that his hearing loss symptoms began in service, specifically, his report of "conducting live fire daily and nightly" with 155 howitzer units during his military service.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Given this deficiency, this examination report is inadequate and assigned minimal probative value.  See also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).   

An August 2015 DBQ examination report reflects a diagnosis of bilateral sensorineural hearing loss and the Veteran's report of recurrent tinnitus in service in 1971.  The DBQ examiner then opined that the Veteran's hearing disabilities were not at least as likely as not the result of service.  The DBQ examiner reasoned that while in-service noise exposure was conceded, there was no evidence of significant threshold shift or other hearing injury during service.  The examiner also cited the Institute of Medicine's study, which found that there was insufficient evidence to determine whether delayed onset of hearing loss from noise-exposure, although such was unlikely.  The examiner then concluded that "[i]n the absence of an objectively verifiable noise injury, the association between claimed [hearing loss and tinnitus] and noise exposure cannot be assumed to exist."  

In a February 2016 private audiometric report, the Veteran's private audiologist noted the Veteran's report of serving in Vietnam and participating in combat as a field artillery operator.  The private audiologist also noted that the Veteran was exposed to gunfire and explosions and that the Veteran's bilateral hearing loss and tinnitus developed after discharge from service.  The private audiologist then noted that the Veteran had clear ear canals bilaterally and normal TM mobility, middle ear pressure, as well as ear canal volume, but that the Veteran suffered from "[m]ild sloping to severe bilateral sensorineural loss . . . ."  She then opined that the Veteran's bilateral hearing loss and tinnitus were "more likely than not" related to service.  As rationale, the private audiologist reasoned that the Veteran's "only history of noise exposure took place while he was in the military" and that accordingly, such noise exposure likely caused bilateral hearing loss and tinnitus.  

Further, in statements of record, the Veteran reported that he had hearing problems beginning in service, to include bilateral hearing loss and tinnitus, that have continued to the present.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  Thus, there is evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As both examiners considered the relevant evidence of record, to include the Veteran's conceded in-service noise exposure, and offered an opinion with a rationale, both of their opinions are entitled to great probative weight.  In this regard, both medical professionals offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the evidence regarding whether the Veteran's bilateral hearing loss is related to his in-service noise exposure is in relative equipoise. 

With regard to the tinnitus claim, the Board finds no significant evidence contradicting the Veteran's account of in-service acoustic trauma and associated tinnitus since his military service.  The Veteran has consistently reported that his tinnitus began while in service, and has continued since.  Thus, in light of the credibility of the Veteran's statements and the provisions of 38 C.F.R. §§ 3.307  and 3.309(a), the Board finds that evidence of record reasonably demonstrates the occurrence of in-service acoustic trauma and the existence of tinnitus symptoms since discharge from service. Therefore, the Board resolves all doubt in favor of the Veteran and finds that his tinnitus is etiologically related to his noise exposure during active military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  Consequently, service connection for tinnitus is warranted.

Consequently, the Board resolves all doubt in favor of the Veteran and finds that bilateral hearing loss and tinnitus are etiologically related to his in-service noise exposure.  Therefore, service connection for bilateral hearing loss and tinnitus are warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

II.  Increased Rating Claim 
      
      Applicable Laws and Regulations
      
The Veteran is currently service-connected for PTSD, evaluated at 30 percent disabling, effective January 28, 2013.  The Veteran contends that the disability warrants a higher rating. 
 
Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson, 12 Vet. App. at 126.  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.2.

The Veteran's PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula For Mental Disorders, to include PTSD, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

 A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.   Higher scores correspond to better functioning of the individual.  

The Board observes that the newer DSM-V has now been officially released.   An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

Under DSM-IV, a GAF score of 71 to 80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  A GAF score of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Vasquez-Claudio v. Shinseki, F.3d 112, 117 (Fed. Cir 2013).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment. 38 C.F.R. § 4.126(b).

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

PTSD 

Pertinent evidence as to the current level of severity of the Veteran's PTSD includes VA examinations dated in February 2013 and August 2015, the February 2016 hearing transcript, VA treatment records dated through June 2015, and statements from the Veteran and his family members.   

A December 2012 VA treatment note indicates that the Veteran reported that his "personal hygiene [was] slipping a little bit" and that he did not "recognize some part of town," but was "able to drive to the grocery store and back home w/o problem."  The Veteran reported that his spouse was in charge of finances.   The VA treating physician noted that road rage was "still somewhat a problem" and noted the Veteran's report that he avoided driving to prevent incidents.  The treatment note also reflects that the Veteran was married and retired.  The Veteran reported that he spent his time watching TV or doing chores around the house, to include "[d]ecorat[ing] a little bit for holidays . . . ."  

A February 2013 DBQ examination report reflects a diagnosis of PTSD.  The examiner noted a diagnosis of alcohol abuse in remission, but noted that all psychological symptoms were attributable to PTSD. There was no diagnosis of traumatic brain injury.  The examiner checked that the Veteran experienced occupational and social impairment due to mild or transient symptoms, to included depressed mood, chronic sleep impairment, and disturbances in motivation and mood.  The examination report also indicates that the Veteran experienced nightmares and heavy drinking upon returning from his military service, even though alcohol consumption had decreased in more recent years.  The Veteran reported that he could not sleep without sleep aid, to include Zolpidem. The Veteran's spouse described that the Veteran had nightmares 1 to 2 times a week and that the Veteran went "2 or 3 days at a time, very withdrawn and not talking."  The examiner noted that the Veteran has been married to his current wife for 27 years.   As for occupational history, the Veteran worked for consumer finance company in Missouri and then in Texas.  After the business was sold, the Veteran worked as a manager of a lumber company, then a general contractor.  The Veteran worked for the civil service in Fort Leavenworth, Kansas for the past 22 or 23 years.  The Veteran reported that he received "Excellent performance evaluations as civil servant up until the last general officer who was commander of the base," who gave the Veteran an average review and reportedly indicated that the Veteran should retire.  The Veteran reported that he retired in September 2010.  The examiner noted that the Veteran had not been hospitalized due to psychiatric condition and that his only mental health treatment was through VA.  No legal or behavior problems were reported at the time.  

As for daily activities, the February 2013 examiner noted that the Veteran spent most of his day "watching TV" with his dogs and that he does shower each morning.  The Veteran walked his dog for a mile each morning, but other than running errands than are necessary, he mostly stayed home.  The Veteran's spouse reported that she observed the Veteran becoming "very irritated" when people talk about military experiences and that he was "often becoming emotionally disengaged and very detached."  The Veteran's range of affect was "fairly restricted" and he expressed difficulty showing affection.  Hypervigilance was reported, especially in public places.  As for mental status, the Veteran's speech was observed to be clear.  He was found to be cooperative but tense and distressed.  Concentration, abstract reasoning, and continuity of thought were good, although the examiner opined that the Veteran often avoided being "aware of his own emotional experience."  The examiner further found that remote, recent, and immediate memory was good.  Suicidal ideation or homicidal ideation was denied.  The examiner stated that as for severity of the Veteran's PTSD, there were "signs and symptoms that [were] transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress."  The examiner noted that the Veteran appeared to be withdrawn and experienced difficulty with communication at times, as well as with his irritability.  Continued need for sleep aid for sleep was noted.  The examiner further noted that the Veteran was able to maintain daily living activities, to include personal hygiene.  Symptoms were continues and there were no problems with alcohol or drug abuse.  There were no inappropriate behaviors observed or described.  The examiner noted that thought processes and communication were not impaired, and neither was social functioning.  The examiner also noted that employment was impacted by his psychological issues and that the Veteran had difficulty due to emotional disengagement from people.  The examiner noted that the Veteran was "competent to handle VA funds."  

A March 2013 VA neuropsychological consult report reflects that the Veteran reported memory impairment and concern of possible dementia.  The VA psychologist noted the Veteran's report of being "a little slower than [he] used to be" and that he had "trouble understanding things" and "concentrating on the newspaper and TV shows."  The Veteran also reported that he became distracted easily and had problems with short-term memory, to include trouble recalling recent events and other people's names.  The Veteran also stated that he lost train of though and experienced "confusion," "slow processing speed," "difficulty making decisions."  The Veteran also reported that he "tends to get lost while driving" and that he found himself "having to review instructions when using tools."  The VA psychologist then noted the Veteran's diagnoses of depression and PTSD.  The VA psychologist noted that after separation, the Veteran worked for a "consumer finance company in Missouri and Texas," then worked as a manager at a lumber company, followed by a general contractor position.   The Veteran worked in the civil service in Kansas for "22 or 23 years" and retired from this job in September 2010.  

The March 2013 VA clinical psychologist observed that the Veteran was well groomed and exhibited good hygiene and that he suffered from hearing impairment, although the Veteran reported that he could hear adequately throughout the evaluation.  The Veteran showed fair eye contact, his voice was of normal rate, rhythm, and volume, and there was no evidence of dysarthria or other speech abnormality.  The Veteran's affect was observed to be depressed and that he became "frustrated and agitated with difficult tasks."  The VA clinical psychologist cited an example of administrating one test during the evaluation, during which the Veteran complained that the test was "no good."  The Veteran's thought process was found to be generally logical and goal oriented without findings of psychosis or disorganized thinking.  The VA clinical psychologist indicated that the Veteran was "quick to give up on difficult tasks and required encouragement to keep trying."  The VA psychologist noted that all tests appear to be a valid sample of the Veteran's current functioning outside of the examination setting.  The Veteran was found to be alert and fully oriented as to person, place and time.  As to attention and concentration, the Veteran's performance was within normal limits, although on a visual attention task, the Veteran made "several errors" earning a score "in the borderline impaired range."  The VA clinical psychologist opined that these findings suggested the Veteran's difficulty "adequately identifying the relevant information in his environment, maintaining his focus, and ignoring irrelevant information in order to attend to pertinent stimuli."  As for processing speed, the Veteran showed normal performance.  The Veteran's word knowledge was average and his general fund of factual information was in the high average range.  On a task of confrontation naming, the Veteran was in the superior range.  The Veteran exhibited dyscalculia, an "inadequate ability to perform simple arithmetic calculations because of impaired understanding of the procedures involved or of quantitative relationships."  As for memory, the Veteran was able to recall 70 percent of the information given to him, which was low average for his age.  The Veteran's performance on tasks of working memory was high average.  His verbal abstract reasoning ability was in the average range for his age.  His performance on tasks of executive functioning was within normal limits. 

As for visual-motor tracking tasks, divided attention, and cognitive flexibility, the Veteran scored in the average range.  The Veteran also performed in the average range on Halstead Category Test, which measured abreaction, reasoning, and logical analysis abilities.  The VA clinical psychologist found that the Veteran suffered from "severe depression" and that he reported dissatisfaction with his life, has given up on many of his interests, is often bored, feels helpless, prefers to stay at home rather than "go out and do new things," "gets upset over little things," and "avoids social gatherings."  Based on these findings, the VA psychologist opined that [i]t is probable that psychological factors are impacting [the Veteran's] cognition and overall functioning" and that the Veteran exhibited "severe symptoms of depression as well as PTSD for which he has never received treatment."  The VA psychologist also opined that the Veteran "appear[ed] to be somewhat socially isolated" and that he lacked motivation and interest in things."  The Veteran was also observed to be "withdrawn and irritable."  The VA psychologist further noted that the Veteran's depression and anxiety "might also be impacting his thinking (particularly his attention, memory, and processing speed) and interfering with his ability to function more effectively."  The VA psychologist also noted that the Veteran may be a good candidate for a residential PTSD program at the VA medical center. 

A September 2013 private treatment record reflects the Veteran's complaint of "memory issues" and that he was prescribed to Bupropin XL 300 mg on daily basis.  

A subsequent September 2013 VA mental treatment record indicates that the Veteran denied "suicide-related communication" and "suicide related ideation," homicidal ideation, access of weapons that the Veteran intended to harm himself or others, specific plan to harm himself or others, or delusional/hallucinatory content to harm himself or others.  The VA treating physician noted that there was no history of suicidal, homicidal, or assaultive behavior, although anxiety and agitation were noted as heightened risk factors.  The Veteran stated that his guns were locked.  The VA treating physician assessed that the current risk for suicide or homicide were low.  The VA treating physician noted that the Veteran had 3 children from his first marriage and no children from his current marriage.  The Veteran denied financial, housing, employment, or leisure time issues.  No religious or spiritual factors were reported that may influence treatment.  The Veteran denied access to relevant community resources.   On mental status examination, the Veteran was observed to be appropriately groomed, alert and attentive with normal speech, intact speech, euthymic mood, congruent affect, no perceptual disturbance, normal thought process, no unusual thought content, limited insight, good judgment, intact memory, and average fund of knowledge.  

An October 2013 VA treatment note indicates that the Veteran appeared to be alert and oriented as to person, place, and time.  The Veteran reported that he did not have thoughts of hurting himself in the past 2 weeks. 

March 2014 and December 2014 VA treatment notes reflect negative screening results for depression.   

An August 2015 DBQ examination report notes that the Veteran is currently diagnosed with PTSD and that there is no other mental disorder diagnosed.  The examiner checked that the Veteran suffered from occupational and social impairment due to mild or transient symptoms.  There was no diagnosis of traumatic brain injury.  The examiner noted that the Veteran has been married for 29 years and that he had 2 adolescent granddaughters currently living with the Veteran and his spouse.  The Veteran and his spouse had legal custody of one of the granddaughters.  The Veteran stated that the girls were "healthy and doing okay."  As for social history, the Veteran denied any social activities, volunteer work, and involvement in church or other organizations.  As for work history, the Veteran reported that he retired from construction business in 2006 and that he has not worked since.   The Veteran was currently prescribed Bupropion 150 mg.  Private treatment outside of VA was denied.  The Veteran denied any arrests, convictions, or other legal issues.  The Veteran stated that he was in remission of alcohol abuse in 2009.  Drug use was denied.  The examiner noted that while the Veteran had firearms in his home, the Veteran denied any suicidal or homicidal ideation.  As for the Veteran's current PTSD symptoms, the examiner listed depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, and disturbances of motivation and mood.  

The August 2015 DBQ examiner observed that the Veteran was casually dressed and appeared "neat and well-kempt."  The Veteran was further observed to be "verbal, open, cooperative, [and] insightful."  The examiner noted that the Veteran presented "at least average intellectual ability" and goal-oriented thinking, as well as "good ability to abstract."  The Veteran's mood was that of "mild anxiety and mild depression."  He was not observed to be "angry, agitated, or irritable" during the examination.  The Veteran's cognitive were deemed to be adequate.  The examiner assessed that the Veteran was a "low risk" in terms of being a danger to himself or others.  Despite having firearms in the house, the Veteran denied homicidal or suicidal ideation.  As for cognitive assessment, the Veteran presented "good executive functioning" and intact immediate memory," but delayed recall.  The Veteran exhibited good naming, word-finding, and speech fluency.  The Veteran showed good ability to abstract and scored within normal range of functioning in this respect.  The examiner noted that the Veteran had no other symptoms attributable to PTSD not listed in the report.  The Veteran was found to be capable of managing his financial affairs.  The examiner further noted that the Veteran was "deemed to be independent in all activities of daily living from a behavioral health perspective."  As for his hobbies, the Veteran expressed that he enjoyed walking his dog every morning, as well as working around the house in the yard.  He did some reading, particularly murder mysteries.   The examiner remarked that the Veteran continued to "present valid criterion in terms of directing experiencing and witnessing in person traumatic events that occurred to others."  Recurrent, distressing dreams were also noted.  Avoidant behaviors were noted.  The examiner noted that the Veteran expressed feelings of detachment or estrangement from others, as well as irritable behavior, "particularly when driving."  The Veteran has exaggerated startle response, problems with concentration, and difficulty with sleep.  The examiner further opined that these symptoms caused "clinically significant distress or impairment in social and family functioning," and that these symptoms were attributable to PTSD.  Continued symptoms of depressed mood, anxiety, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood were again reported.  The examiner noted that because the Veteran has been "alcohol-free since 2009," diagnosis of alcohol abuse in remission was no longer valid.  The examiner noted that the Veteran did not meet diagnostic criteria for major depressive disorder or generalized anxiety disorder.  

The remainder of VA treatment notes reflects symptoms and treatments for conditions not pertinent to the Veteran's PTSD.  

A statement from the Veteran's spouse received in February 2013 notes that the Veteran and his spouse have been married for 27 years.  The Veteran's spouse also listed the Veteran's symptoms, to include sleeping impairment, nightmares, depression, [d]islike of people, "tendencies to want to harm others," "[b]outs of anger," "[m]ind wonders easily," and difficulty concentrating.  

A statement from the Veteran's spouse received in February 2016 notes the Veteran's forgetfulness as to directions, names and recent events, difficulty maintaining social relationships, moodiness, "some anxiety and uneasiness" in a crowd, sleep impairment, loss of concentration on daily basis, "some road rage-depending on severity of what is happening, usually if brought on by others," and "trouble completing tasks."  

A statement from the Veteran's grandchild notes that the Veteran suffers from "moody episodes" not speaking to anyone in the house and that he has "no immediate male friends and relies on [his spouse] for most things."  The Veteran's grandchild also attested that he "easily loses his temper" in seemingly "trivial" situations but that "overall, [the Veteran] is very kind and caring . . . . "

At the February 2016 hearing, the Veteran's spouse testified that the Veteran "forgets names very easily" for other people and that he experienced "moody episodes."  The Veteran's spouse stated that the Veteran had "no close friends" and that they have been married for 30 years.  She also reported that the Veteran easily complained, such as about the weather and that he sometimes did not finish an assigned task, such as installing a furnace filter.  Also, the Veteran's spouse reported "some road age" that were "brought on by other people and their aggression" and that the Veteran "[got] aggressive after." The Veteran testified that he did not "like to be around people really" or "organized events."  The Veteran reported that he retired from private practice in 2006 and denied delusions or hallucinations.   The Veteran further reported that he has not forgotten his own name.  He also stated that he liked to "put the glasses in a certain way" which was upsetting to him sometimes.  He reported that he has experienced panic attacks when driving.   The Veteran's spouse then testified that the Veteran did not act inappropriately with pets or other people, but that he often ate by himself in family functions and did not "get real close to people."  

Based on the foregoing, the Board resolves all reasonable doubt in the Veteran's favor and finds that for the entire appeal period, a 50 percent rating, but no higher, is warranted for the Veteran's PTSD.  As noted, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

In the instant case, the Veteran's PTSD symptomatology was manifested by depressed mood, irritability, impaired abstract thinking, disturbances in mood and motivation, sleep disturbance, and difficulty in establishing and maintaining social relationships throughout the appeal period.  Throughout the entire appeal period, VA examiners consistently observed that the Veteran's motivation and mood were disturbed, specifically, that the Veteran lacked motivation in pursuing interests.  In this regard, the March 2013 VA clinical psychologist observed that the Veteran "lacked motivation and interest in things" and that he was "quick to give up difficult tasks and required encouragement to keep trying" at the time of the examination.  The March 2013 VA clinical psychologist also observed that the Veteran has given up on many of his interests and that he preferred to stay at home rather than try "new things."  The Veteran also reported that he was "often bored" and felt helpless.  The February 2013 DBQ examiner also noted that the Veteran spent most of his day "watching TV" with his dogs and reported no other activities outside of his house.  That examiner also observed that the Veteran's affect was "fairly restricted" and that it was difficult for the Veteran to show affection.  The August 2015 DBQ examiner also noted the Veteran's exhibited disturbance in motivation and mood.  

The record also reflects that the Veteran reported difficulty with impaired abstract thinking.  In this regard, at the February 2016 hearing, the Veteran reported that he was not able to "express [him]self anymore" in that he could no longer "come up with the right words to express [him]self anymore," whereas he was previously able to "give presentations and briefings."  While the Veteran's thought process was consistently found to be "logical," "good," and "normal" during examinations, see February 2013 DBQ examination report, March 2013 VA neuropsychological report, August 2015 DBQ examination report, clinical evidence suggests impairment with abstract thinking.  In this regard, March 2013 VA clinical psychologist observed that while the Veteran's performance was within normal limits as for attention and concentration tasks, the Veteran made "several errors" on visual attention tasks, earning him a score "in the borderline impaired range."  That examiner also noted that the Veteran had difficulty performing simple arithmetic calculations "because of impaired understanding of the procedures involved or of quantitative relationships."  Therefore, the Board resolves all reasonable doubt in the Veteran's favor and finds that the Veteran's PTSD is manifested by disturbed motivation and mood and impaired abstract thinking of the severity and frequency to warrant a 50 percent rating for the entire appeal period.  

The evidence of record also reflects the Veteran's difficulty establishing and maintaining effective work and social relationships.  The Veteran and his family members have consistently reported that he was withdrawn and detached, especially in large crowded gatherings.  See February 2013 DBQ examination report; February 2016 statements from spouse and grandchild.  The August 2015 DBQ examiner also stated that the Veteran denied any social activities, to include volunteer work, church, and other organizations.  With regard to occupational impairment, other than the Veteran's unfavorable opinion regarding his most recent supervisor noted in the February 2013 DBQ examination report, the Veteran has not indicated problems with his occupation due to his PTSD symptoms.  Indeed, the Veteran reported that he has been employed consistently "in the civil service" for about 22 years and that he retired from this job in September 2010 or 2006.  See February 2016 hearing; February 2013 DBQ examination report.  The Veteran also reported that he received "excellent performance evaluations" throughout his civil servant career.  See February 2013 DBQ examination report.  

While the Veteran has not demonstrated all of the symptoms associated with the 50 percent rating criteria, the Board acknowledges that not all of the demonstrative symptoms must be shown to warrant a higher rating.  See Mauerhan, supra.  For example, there is little or no evidence in the record of panic attacks more than once a week, circumstantial or stereotyped speech, or difficulty understanding complex commands.  However, the Veteran's symptoms, especially his disturbed mood and motivation, sleep impairment, depressed mood, and impaired abstract thinking, have been of the frequency, severity, and duration to have rendered the Veteran impaired in his social and occupational functioning throughout the pendency of this appeal.  See Mauerhan, supra; Vasquez-Claudio, supra. 

The Board further finds that the Veteran's PTSD does not more closely approximate the criteria for a 70 or 100 percent rating. 

The Veteran's PTSD symptoms are not of the type and severity contemplated by the 70 percent disability rating.  The Veteran consistently denied suicidal ideation.  While the Veteran testified that he liked to" put the glasses in a certain way" at the February 2016 hearing, suggesting that he suffered from obsessional rituals, such is a subjective report by the Veteran that was episodic at most in light of the objective clinical evidence failing to reveal obsessional rituals.  Further, the Veteran has not reported that such obsessional rituals, if any, interfered with his daily activities in any way, as required by a 70 percent rating.  Although the Veteran has exhibited irritability as evidenced by clinical findings and his family members' reports that he "easily loses his temper" in seemingly "trivial" situations, see February 2016 statement from the Veteran's grandchild, evidence fails to demonstrate that the Veteran suffers from impaired impulse control, as required by a 70 percent rating.  In this regard, the Veteran has consistently denied legal problems.  See February 2013 DBQ examination report; August 2015 DBQ examination report.  The Veteran's spouse reported that although the Veteran exhibited "some road rage," such was not a result of unprovoked impulse, as such incidents were "brought on by other people and their aggression and then [the Veteran got] aggressive after . . . ."  See February 2016 hearing at 11.  The Veteran also reported that he avoided driving to prevent any incidents of road rage, suggesting active efforts to control his impulse, as reflected in the December 2012 VA treatment note.  Furthermore, as discussed, the Veteran's judgment and thought process were consistently found to be without impairment.  In addition, clinical evidence consistently reflects clear or normal speech, see February 2013 DBQ examination report; September 2013 VA mental treatment record; August 2015 DBQ examination report, and the record is otherwise devoid of any findings that the Veteran neglects his personal appearance and hygiene.  See March 2013 VA neuropsychological report; September 2013 VA mental treatment note; August 2015 DBQ examiner.   

The Board notes that the Veteran has suggested his inability to establish and maintain effective relationships.  See February 2016 hearing.  The evidence, however,  reveals that he maintained functional relationships with his spouse of more than 29 years and grandchildren despite his PTSD symptomatology.  In this regard, the Board is cognizant of the Veteran's general implication that interacting with his family members does not constitute a social life.  However, the question before the Board involves social impairment as opposed to the nature and/or quality of one's social life.  On this point, the Board finds that the Veteran's PTSD symptomatology does not result in his inability to establish and maintain effective relationships as the evidence, to include the Veteran's own statements, reveal that he has maintained functional relationships with his family members.  Indeed, the Veteran's grandchild repored in her February 2016 statement that despite the Veteran's PTSD symptoms, "overall, [he] is very kind and caring," suggesting  functional, effective relationships with his close family members.  Consequently, the Board finds that the Veteran's symptomatology does not result in occupational and social impairment with deficiencies in most areas, as required by a 70 percent rating.   

The Board also finds that the Veteran's disability does not nearly approximate the criteria for a 100 percent rating for this period.  The Veteran's symptoms have not been manifested by such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Again, the Veteran was noted to be appropriately groomed and oriented as to place, person, and time at the mental status examinations conducted during the appeal period.  Additionally, his speech was consistently noted to be clear and without problems.  The Veteran consistently denied thoughts of suicide or past attempts of suicide, as well as hallucinations and delusions.  Consequently, the Board finds that the Veteran's symptomatology does not result in total occupational and social impairment.  

Therefore, resolving all reasonable doubt in the Veteran's favor, for the entire appeal period, an initial rating of 50 percent, but no higher, is warranted for the Veteran's PTSD.  

Other Considerations  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected PTSD.  See Fenderson, supra.  However, the Board finds that his symptomatology has been stable throughout this appeal period.  Therefore, assigning staged ratings for PTSD is not warranted in the instant case.  

The Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of regular scheduler standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
38 C.F.R. § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  at 115-16.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  A higher rating was contemplated in this decision and rejected as his symptoms did not more closely approximate the 70 percent rating.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated.  See Mauerhan, supra.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability. 

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and, therefore, the Board need not proceed to the second factor to consider whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that every claim for a higher rating includes a claim for a total rating based on individual unemployability (TDIU) where a Veteran claims that his service-connected disability prevents him from working.  In the instant case, the record does not show either an express or implied TDIU claim for the relevant period.  The record reflects that the Veteran has been retired since 2010.  Previously, the Veteran had been consistently employed in the "civil service" for more than 22 years.  The Veteran reported that he consistently received "excellent performance evaluations" throughout most of his career before retiring, and he has not suggested that his retirement was due to his PTSD symptomatology.  Overall, there is no evidence that the Veteran's PTSD renders him unemployable.  Therefore, a TDIU is not raised in the instant case and, as such, need not be further addressed.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  

For the entire appellate period, an initial rating of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing payment of monetary benefits.  



______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


